758 F.2d 654
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAY SHORTS, PLAINTIFF-APPELLANT,v.DOCTOR CASTOR, DEFENDANT-APPELLEE.
NO. 84-5776
United States Court of Appeals, Sixth Circuit.
2/14/85
ORDER

1
BEFORE:  KEITH and KRUPANSKY, Circuit Judges; and CELEBREZZE; Senior Circuit Judge.


2
Shorts moves for in forma pauperis status on appeal from the district court's order dismissing Shorts' prisoner's civil rights complaint.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Shorts was requested to file an informal brief, but he has not done so.  After an examination of the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Shorts was a prisoner at the East Tennessee Reception Center in Petros, Tennessee at the time he filed his complaint.  Shorts injured himself in a fall and was taken to see the prison doctor who x-rayed Shorts and prescribed aspirin for his pain.  Shorts alleges that he has a pre-existing disability due to a back injury and subsequent operation and that he should have received a more powerful pain medication.


4
The district court held that the allegations in Shorts' complaint failed to show deliberate indifference to Shorts' serious medical needs.  Estelle v. Gamble, 429 U.S. 97, 106 (1976).  After an examination of the record, we agree with the conclusion of the district court.


5
The motion for in forma pauperis status is granted.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.